Citation Nr: 1448792	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  11-04 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  The propriety of the finding that the Veteran was a fugitive felon resulting in the discontinuance of Department of Veterans Affairs disability compensation for the period from November [redacted], 2004 through April [redacted], 2005.

2.  Whether an overpayment of service-connected VA compensation benefits in the amount of $13,275.79 was properly created.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from August 1964 to August 1968.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 decision letter of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.  

The Veteran had a hearing before the undersigned Veterans Law Judge (VLJ) in August 2014.  A transcript of the hearing has been associated with the electronic claims file.

This appeal was processed using the Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  On November [redacted], 2004, a warrant from the Woburn District Court in Woburn, Massachusetts was issued for the Veteran's failure to comply with his child support obligations.

2.  On April [redacted], 2005, the warrant was recalled.

3.  In May 2009, VA sent the Veteran a letter proposing to terminate his compensation benefits for the outstanding period of the warrant's issuance, specifically his 100 percent disability rating based on his service-connected posttraumatic stress disorder (PTSD) at 70 percent and total disability rating based on individual unemployability (TDIU).

4.  In a July 2009 letter from the Assistant Chief Probation Officer of the Woburn District Court, the probation officer noted that the November [redacted], 2004, warrant had been issued in error due to a lack of communication between the Woburn District Court and Essex County Superior Court and that the Veteran's child support obligations had been paid in full at the time of the issuance of the warrant.


CONCLUSIONS OF LAW

1.  The Veteran was not a "fugitive felon" for the period from November [redacted], 2004 through April [redacted], 2005.  38 U.S.C.A. § 5313B (West 2002); 38 C.F.R. § 3.665(n) (2014).

2.  An overpayment of service-connected VA compensation benefits in the amount of $13,275.79 was not properly created.  38 U.S.C.A. § 5112 (West 2002); 38 C.F.R. § 3.500 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that his VA disability compensation should not have been discontinued for the period from November [redacted], 2004 through April [redacted], 2005, based on an outstanding warrant for his arrest, because the warrant was erroneously issued due to an error by the issuing court.  

Compensation is not payable on behalf of a veteran for any period during which he is a fugitive felon.  The term "fugitive felon" means a person who is a fugitive by reason of: (i) fleeing to avoid prosecution, or custody or confinement after conviction, for an offense, or an attempt to commit an offense, which is a felony under the laws of the place from which the person flees; or (ii) violating a condition of probation or parole imposed for commission of a felony under Federal or State law.  The term "felony" includes a high misdemeanor under the laws of a State which characterizes as high misdemeanors offenses that would be felony offenses under Federal law.  38 C.F.R. § 3.665(n).

On November [redacted], 2004, a warrant from the District Court in Woburn, Massachusetts was issued for the Veteran's failure to comply with his child support obligations.  The warrant was recalled on April [redacted], 2005.  In May 2009, VA sent the Veteran a letter proposing to terminate his compensation benefits for the outstanding period of the warrant's issuance, specifically his 100 percent disability rating based on his service-connected PTSD at 70 percent and TDIU.  In a June 2009 determination, the RO terminated the Veteran's benefits for the above period and in a separate June 2009 letter contended that an overpayment in the amount of $13,275.79 had been created based on VA's compensation payments during the period of the outstanding warrant.  The Veteran timely appealed that determination and subsequent statement of the case.

In support of his claim, the Veteran submitted a July 2009 letter from the Assistant Chief Probation Officer of the Woburn District Court.  The letter noted that the Veteran had been on probation concurrently with the Woburn District Court and Essex County Superior Court for failure to abide by his child support obligations.  During that period, the Veteran had been supervised by the Superior Court.  The November [redacted], 2004 warrant was issued by the District Court in error due to an apparent, "lack of communication between the two courts and the default was entered.  Once the problem was discovered the default was removed and the case was terminated.  [The Veteran] was on record as having paid in full monies owed."  

The Board notes that additional evidence of record supports the conclusions expressed in the July 2009 letter.  Specifically, a letter from the Chief Probation Officer of the Essex County Superior Criminal Court, dated November 17, 2004, indicated that as of that date the Veteran had been discharged from his probation by a judge of the court.

In light of the foregoing, the Board concludes that the Veteran was not a "fugitive felon" as defined under the provisions of 38 C.F.R. § 3.665(n)(2), as he was not in violation of a condition of his parole or otherwise fleeing to avoid his child support obligations.  Instead, the evidence indicates that the November [redacted], 2004, warrant was issued in error and recalled when the error was brought to the attention of the court.

In light of the foregoing reasons, the Board concludes that the Veteran was not a "fugitive felon" within the meaning of applicable VA law and that the termination of VA disability compensation for that time period was not in accordance with law or regulation.  As the Veteran was not a "fugitive felon" for the applicable time period on appeal, an overpayment of service-connected VA compensation benefits in the amount of $13,275.79 was not properly created and he is entitled to compensation benefits for that time period.  


ORDER

The appeal to establish that the Veteran was not a fugitive felon from November [redacted], 2004 through April [redacted], 2005, is granted.

An overpayment of service-connected VA compensation benefits in the amount of $13,275.79 was not properly created.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


